Citation Nr: 0424873	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for loss of vision due to 
age-related macular degeneration.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
loss of vision, hearing loss, and tinnitus.  The veteran 
perfected an appeal of that decision.

In an April 2004 rating decision the RO granted service 
connection for hearing loss and tinnitus.  The Board finds, 
therefore, that those issues are no longer in contention.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The medical evidence shows that the veteran is legally blind 
due to age-related macular degeneration.  He submitted 
evidence showing that he served on the USS Manila Bay from 
January 1944 to May 1944, at which time the ship was involved 
in military actions against the Japanese in the South 
Pacific.  He has stated that his duties on that ship included 
visual surveillance of the sky for Japanese kamikaze pilots 
without eye protection, and that for one to two hours every 
day his eyes suffered sun exposure due to the surveillance of 
the sky when the sun was the most intense.  He claims that 
the macular degeneration, which was apparently diagnosed in 
the 1990s, resulted from that sun exposure.

The veteran presented a medical opinion from a private 
ophthalmologist indicating that, although the causes of age-
related macular degeneration are unknown, unprotected 
exposure to ultraviolet light is one of the risk factors for 
that disorder.  The ophthalmologist provided the opinion that 
he would not "rule out" the veteran's exposure to constant 
and unprotected ultraviolet light as a "potential factor" 
contributing to the onset or degree of age-related macular 
degeneration.  The veteran has also presented numerous 
medical research articles regarding the relationship between 
sun exposure and age-related macular degeneration.

The ophthalmologist also stated that the reports of eye 
examinations in service could be helpful in showing a nexus 
between the sun exposure that the veteran experienced in 
service and the subsequent development of age-related macular 
degeneration.  Unfortunately, the medical records documenting 
any eye examinations during service cannot be located.  The 
earliest eye examination of record occurred in May 1956, and 
shows that the veteran's uncorrected distant vision in both 
eyes was 20/20.  His near vision was not recorded.  A 
subsequent examination in August 1967 revealed uncorrected 
distant vision in both eyes of 20/20, and uncorrected near 
vision of 20/70 in both eyes.

The veteran has also presented a June 2004 medical report 
from a private internist in which the internist provided the 
opinion that the sun exposure that the veteran experienced 
during service was the "single known risk factor" that 
contributed to the onset and degree of age-related macular 
degeneration.  That opinion, however, was based, at least in 
part, on the non-definitive opinion provided by the private 
ophthalmologist.

The available service records indicate that the veteran 
served in combat during World War II.  As a combat veteran, 
his report of having suffered sun exposure while on board the 
USS Manila Bay from January 1944 to May 1944 is probative of 
such exposure.  See 38 U.S.C.A. § 1154(b) (West 2002).  The 
evidence is not clear, however, whether his currently 
diagnosed age-related macular degeneration was caused by that 
exposure.  Pursuant to VA's duty to assist the veteran in 
developing the evidence in support of his claim, he is 
entitled to a VA medical examination in order to resolve that 
issue.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should attempt to obtain the 
veteran's service personnel records 
through official channels.

3.  The RO should afford the veteran a VA 
ophthalmology examination in order to 
obtain a medical opinion regarding the 
etiology of the age-related macular 
degeneration.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination and, based on the results of 
the examination, review of the evidence 
of record, and sound medical principles, 
provide an opinion on whether the sun 
exposure that the veteran experienced 
from January to May 1944, rather than any 
sun exposure after his separation from 
service, was at least as likely as not 
(probability of 50 percent or greater) 
the cause of the age-related macular 
degeneration.  The examiner should also 
provide the rationale for his opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


